Citation Nr: 1610628	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-18 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a prior denial of a claim for service connection for a low back disability should be reconsidered and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006 with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINS OF FACT

A July 2007 rating decision denied service connection for a low back disability; the subsequently received evidence includes relevant service medical facility records dated during service.


CONCLUSION OF LAW

The criteria for reconsidering the prior denial of the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Factual Background and Analysis

A claim of entitlement to service connection for a low back disorder was denied in a July 2007 rating decision in part because the evidence did not show a chronic low back disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes February 2006 Camp Pendleton medical records revealing treatment for low back pain.  These records existed at the time of the prior denial and could have been obtained had they been requested by VA.  Therefore, the criteria for reconsidering the prior denial have been met.


ORDER

The Board having determined that the criteria for reconsidering a prior denial of service connection for a low back disability have been met, the benefit sought on appeal is granted to this extent.


REMAND

An addendum opinion is needed to determine whether the low back disability is related to service.  Although an opinion of a September 2013 VA examiner is of record, the examiner did not consider the Veteran's credible history of symptoms since service, and there are subsequently obtained treatment records showing complaints of low back pain during service, in 2006.    

Additionally, based on the evidence of National Guard active service in 2008 and a diagnosis of degenerative disc disease in 2008, verification of any periods of duty for training in December 2008 should be obtained.  Any medical records associated with the Veteran's National Guard service must also be obtained.  
 
In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim.

2.  Undertake appropriate development to determine if the Veteran was performing duty for training at the time of the December 2008 MRI.  In addition, obtain any available service records pertaining to the Veteran's National Guard service.

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner must identify all low back disorders that have been present during the period of the claim.  
With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during Marine Corps service, is etiologically related to the Veteran's Marine Corps service, was caused by a period of duty for training, or was aggravated by a period of duty for training.  

The rationale for the opinion(s) must be provided, with discussion of the in-service treatment in 2005 and 2006 and the credible history of symptoms since Marine Corps service.   

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal, with consideration of all evidence associated with the record subsequent to the November 2013 supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       § 5109B (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


